DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.


The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 12/15/20.  Specifically, claim 9 has been amended to incorporate the limitations of previous claim 10 and further clarify the claim.  Claims 11-20 are new.  

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102


Claim(s) 9 and 16-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0371394 (herein Kito).
As to claims 9 and 16, Kilo discloses a composition comprising a continuous phase of polyolefin resin (figure 3, paragraph 57 and examples) and a dispersed phase of polyamide (figure 3, paragraph 45 and examples) and a modified elastomer with a reactive group that reacts with the polyamide (paragraph 43, 63 and examples), which is an elastomer of ethylene and/or propylene and an alpha-olefin having 3 to 8 carbons (e.g. ethylene propylene copolymer rubber, paragraph 65, 66  and examples) or a styrene based thermoplastic elastomer (paragraph 67 and examples) that are melt kneaded (see abstract and examples starting at paragraph 173).  The content of the polyolefin is 40 to 70 mass% (thus continuous phase) and the content of polyamide is 15 to 30 mass% and elastomer is 5 to 30 mass% (thus 20 to 60 wt% dispersed phase).  See paragraphs 79-81 and examples that fall within the claimed range.
The limitations are interpreted as an intended use given that the carrier (composition) merely needs to be capable of being used as an additive to a first polyolefin. The intended use limitation is given little patentable weight because 1) the composition is the same and thus would have the same capabilities and 2) the composition would be capable of adding to any polymer or substance, including the claimed substance.  Further, the composition comprises flame retardants, flame retardant aids, filler, colarants, antimicrobial (antibacterial) agents, antistatic agents, etc.  See paragraph 158, thus would be a carrier for said additives.
As to claim 17, Kito is silent on B1 and B2, however the dispersed phase is made from the same polyamide and the same modified elastomer, thus would be a dispersed phase B1 with polyamide with fine dispersed elastomer B2 dispersed therein.
As to claim 18, the polyamide is polyamide 6.  See paragraph 21, 51, 148 and examples.
As to claim 19, Kito utilized the polyolefin polypropylene resin Novatec MA1B, which is the same polyolefin utilized in the examples of the instant application that applicant admits has a Mn of 312,000.  Therefore, it is reasonable to conclude that the Kito polymer, which is identical, would also have the same Mn.


Claim(s) 9 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0364569 (herein Kito-2).
As to claims 9 and 16-17, the limitations are interpreted as an intended use given that the carrier (composition) merely needs to be capable of being used as an additive to a first polyolefin. The intended use limitation is given little patentable weight because 1) the composition is the same and thus would have the same capabilities and 2) the composition would be capable of adding to any polymer or substance, including the claimed substance.  Further, the composition comprises flame retardants, flame retardant aids, filler, colarants, antimicrobial (antibacterial) agents, antistatic agents, etc.  See paragraph 158, thus would be a carrier for said additives.
The composition comprising a continuous phase of polyolefin (paragraph 69-70 and examples) and a dispersed phase of polyamide (paragraph 70-71) and modified elastomer (compatibilizer), which has reactive groups that reactive groups to form microdomains (B2) in the dispersed phase (B1).  See figure 1 and paragraphs 67-71 described in the domains.  The elastomer (paragraphs 13-14, 51-55 and 62-7 and 
As to claim 18, the polyamide is polyamide 6.  See paragraph 46.
As to claim 18, Kito-2 utilized the polyolefin polypropylene resin Novatec MA1B, and states it has a Mw of 312,000.  However, it is not clear whether the molecular weight (Mw) is in terms of number average or weight average.  However, this polyolefin is the same polyolefin utilized in the examples of the instant application that applicant admits has a Mn of 312,000.  Therefore, it is reasonable to conclude that the Kito polymer, which is identical, would also have the same Mn.


Terminal Disclaimer
The terminal disclaimer filed on 12/15/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16480067 and 16992469 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 7 and 11-15 allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments  have been fully considered but they are not persuasive.

Applicant argues that all the claimed elements are not recited in Kito and Kito-2.  While it is unclear what applicant is arguing is different, it is presumed that the applicant is claiming that the claimed additive (e.g. flame retardant) is lacking in the prior art.
As elucidated in the prior art rejections, the claim recites a “modifier for an additive for adding an additive to a first polyolefin resin” (emphasis added).  Thus, everything underlined in a recitation of intended use.
Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
Furthermore, applicants attention is drawn to MPEP 2111.02 which states that "if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764